Citation Nr: 0118894
Decision Date: 07/19/01	Archive Date: 09/12/01

DOCKET NO. 01-05 039               DATE JUL 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to Dependency and Indemnity (DIC) benefits under 38
U.S.C.A. 1318.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The veteran had active military service from April 1942 to October
1945.

The appellant's appeal comes before the Board of Veterans' Appeals
(Board) from a rating decision by the Department of Veterans
Affairs (VA) St. Petersburg, Florida, Regional Office (RO). She
contends that service connection is warranted for the cause of the
veteran's death because he was over-medicating himself. In the
alternative, she argues that the veteran's service-connected
anxiety neurosis was 100 percent disabling during the last ten
years of his life, thereby entitling her to Dependency and
Indemnity (DIC) benefits under 38 U.S.C.A. 1318.

A copy of the veteran's death certificate shows that he died on
February 21, 2000, at the age of 78 years, and that the immediate
cause of death was respiratory failure due to congestive heart
failure. At the time of death, he was service connected for anxiety
neurosis, rated 100 percent disabling under Diagnostic Code 9400
from January 10, 1992, and for a history of dysentery, rated
noncompensable under Diagnostic Code 7321 from April 1, 1946.

In an April 2001 rating decision, the RO denied the appellant's
claim of entitlement to service connection for the cause of the
veteran's death on the basis that it was not well grounded.
However, there has been a significant change in the law during the
pendency of this appeal. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000). Among other things, this law
eliminates the concept of a well- grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the

2 -

date of enactment of the VCAA, or filed before the date of
enactment and not yet final as of that date. VCAA, supra. See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. See VCAA,
supra. In addition, because the RO has not yet considered whether
any additional notification or development action is required under
the VCAA, it would be potentially prejudicial to the appellant if
the Board were to proceed to issue a decision at this time. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the appellant's claims are remanded for the following
action:

The RO must review the claims file and ensure that all notification
and development action, including that required by the VCAA, is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act are fully complied with and satisfied.
For further guidance on the processing of this case in light of the
changes in the law, the RO should refer to any pertinent formal or
informal guidance that is subsequently provided by VA, including,
among other things, final regulations and General Counsel precedent
opinions. Any binding and pertinent court decisions that are
subsequently issued also should be considered.

The Board trusts that the above requested action will be attended
to in an expeditious manner as mandated by the Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101

3 -

(West Supp. 1998) (Historical and Statutory Notes) and VBA's
Adjudication Procedure Manual, M21-1, Part IV.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West 12 Vet. App. 369 (1999).

After the above requested action has been completed, the RO should
review the appellant's claims. If the benefits sought on appeal
remain denied, the appellant and her representative should be
provided with a Supplemental Statement of the Case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claims for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issues currently on
appeal. An appropriate period of time should be allowed for
response.

The purpose of this REMAND is to obtain addition medical evidence
and to ensure that the appellant receives her due process rights.
No opinion is intimated by this REMAND as to the merits of the her
claims, and she is not required to undertake any additional action
until she receives further notification from VA.


M. W. GREENSTREET
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 - 



